Citation Nr: 0824585	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-24 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to July 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision of the Philadelphia RO.  In July 2006, a 
hearing was held before a Decision Review Officer (DRO) at 
the RO.  In May 2007, a Travel Board hearing was held before 
the undersigned.  Transcripts of these hearings are of 
record.   The case was previously before the Board in August 
2007, when it was remanded for further development.

The Board notes that in December 2007 and May 2008 
statements, the veteran indicated that he continues to 
disagree with the effective date assigned for the grant of 
service connection for tinnitus.  However, the August 2007 
Board decision previously made a determination on this issue.  
While the veteran indicated in his May 2008 statement that he 
had hired an attorney to file a claim against VA, the record 
does not reflect that such a claim has yet been filed or that 
the veteran filed a timely appeal of the August 2007 Board 
decision with the United States Court of Appeals for Veterans 
Claims (Court).  Hence, that decision is final, not subject 
to revision in the absence of clear and unmistakable error 
(which the veteran has not alleged), and the issue is not 
before the Board.


FINDING OF FACT

It is not shown that the veteran had hearing acuity less than 
Level II in the right ear or less than Level III in the left 
ear at any time during the appeal period. 


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a recent decision, the Court outlined the notice that is 
necessary in a claim for an increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) (1) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran did not receive notice that substantially 
complied with the requirements of Vazquez-Flores.  While this 
notice error is presumed prejudicial, the Board finds that it 
did not affect the essential fairness of the adjudication 
because a reasonable person could be expected to understand 
from the notice given what was needed and the veteran had 
actual knowledge of some elements of Vazquez-Flores notice 
requirements.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see Vazquez-Flores, 22 Vet. App. at 48-49 ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim." (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007))).  

A March 2004 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had gotten worse.  A June 2005 statement of the 
case (SOC) informed him of the criteria used to rate 
bilateral hearing loss.  An October 2007 letter explained how 
disability ratings are assigned (including that the impact of 
the disability on employment is considered) and provided 
examples of the types of medical and lay evidence the veteran 
could submit to support an increased rating claim.  Hence, 
the Board finds that a reasonable person could be expected to 
know (from the information provided by the March 2004 and 
October 2007 letters and by the June 2005 SOC) of the 
elements of (2), (3), and (4), listed above.  Additionally, a 
reasonable person could be expected to understand from the 
October 2007 letter that he could submit evidence showing 
hearing loss had impacted his employment.  Notably, an April 
2008 supplemental SOC subsequently readjudicated the claim 
after further evidence was received.

The evidence shows the veteran had actual knowledge that he 
could submit evidence showing his hearing loss had an impact 
upon his employment and daily life.  As will be explained in 
detail below, statements and testimony from the veteran 
throughout the appeal period have commented on how his 
hearing loss has affected his employment and daily life.  In 
a December 2007 statement, the veteran's spouse also 
explained how the veteran's hearing loss had impacted his 
employment and daily life.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for VA audiological examinations in September 
2004, August 2006, and November 2007.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
Thus, VA's duty to assist is also met.  Accordingly, the 
Board will address the merits of the claim. 

B.	Factual Background

A June 2002 letter from Dr. R. F. P. of Radnor Medical 
Associates reports that he has been treating the veteran for 
fourteen years; that the veteran's hearing has continued to 
deteriorate; and that he required a hearing aid.  

On September 2004 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
70
65
LEFT
25
25
35
70
70

Puretone threshold averages were 46 in the right ear and 50 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 96 
percent in the left ear.  The diagnosis was moderate 
sensorineural hearing loss (SNHL) bilaterally.

September 2005 VA hearing aid evaluation testing revealed 
puretone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
70
65
LEFT
35
35
45
75
75

Puretone threshold averages were 50 in the right ear and 58 
in the left ear.  Speech audiometry was completed using CIDW-
22, not using Maryland CNC word lists.  The impression was 
mild falling to severe high frequency SNHL; binaural 
amplification was recommended.
At the July 2006 DRO hearing, the veteran testified that he 
had difficulty watching television with his family because he 
had to have the volume up really high.  He had trouble 
hearing at meetings; his boss asked him if he had a hearing 
problem, because it was noticeable at meetings that he had 
difficulty hearing.  

On VA audiological evaluation in August 2006, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
70
70
LEFT
30
30
40
70
75

Puretone threshold averages were 51 in the right ear and 54 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 94 
percent in the left ear.  The veteran reported being unable 
to clearly understand conversation and having difficulty 
hearing in noisy settings, groups, and on the telephone.  His 
hearing problems negatively impacted his social life.  The 
diagnosis was borderline normal to mild thresholds through 
2000 Hertz bilaterally with severe sensorineural decrease at 
3000 Hertz and above.

At the May 2007 hearing, the veteran testified that a Vice 
President at his company told him he lost a promotion at work 
because he did not think the veteran would be effective in a 
sales management job because of his apparent hearing loss; 
people at work had commented that he had not been responding 
appropriately or immediately to questions and that he kept 
asking people to repeat themselves.  

On November 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
70
70
LEFT
30
30
50
75
80
Puretone threshold averages were 52 in the right ear and 59 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the right ear and of 84 
percent in the left ear.  The examiner noted that threshold 
results show a "mild falling to severe SNHL bilaterally" 
and that the puretone averages placed the veteran in the 
moderate range for the right ear and moderately severe range 
for the left ear.

In a December 2007 statement, the veteran reported that his 
hearing loss had been a "major negative impact on [his] life 
and lifestyle for the past 20 years."  An attached letter 
from the veteran's spouse reports that the veteran has 
difficulty hearing in movies, plays, and with the television 
at normal levels.  His children and grandchildren always 
comment about his difficulty hearing them and his spouse 
worried that people ridiculed him because of his 
misinterpretation of words.  She reported that a Vice 
President at the veteran's company asked her during a 
Christmas party if the veteran had a hearing problem; during 
meetings he would make the wrong assumption or reply 
strangely to comments because he was unable to hear 
everything that was being said.  The veteran lost a 
management job in 1999; while his hearing was not cited as 
the reason, she and the veteran believed that it was.  He was 
asked to take early retirement in 2001, and while he was not 
forced to retire, it was apparent to them that the company 
wanted him to take the retirement package and that his job 
would have been phased out if he had not retired.  While his 
hearing loss was not cited as a reason, they believed that it 
was a reason.  She reported that his hearing aids help him in 
certain situations, particularly in quiet rooms, but they do 
not help in noisy situations as they merely amplify the 
background noise.  His hearing was still deficient and he was 
no longer able to socialize or join in groups.

C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As the current noncompensable rating assigned for 
the veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The most recent official audiometry, in November 2007, 
revealed average puretone thresholds of 52 decibels in the 
right ear and 59 decibels in the left ear.  Speech 
discrimination was 88 percent in the right ear and 84 percent 
in the left.  Under Table VI, such hearing acuity constitutes 
Level II hearing in the right ear and Level III hearing in 
the left ear, which, under 38 C.F.R. § 4.85, Table VII, 
warrants a noncompensable rating under Code 6100.  Prior 
official audiometry in August 2006 showed Level II hearing in 
the right ear and Level I hearing in the left ear, while 
September 2004 VA audiometry showed Level I hearing 
bilaterally; these findings also warrant noncompensable 
ratings.  No certified audiometry during the appeal period 
showed an exceptional pattern of hearing that would warrant 
rating the disability under the alternate criteria in Table 
VIA.  

The Board notes that September 2005 VA audiometry results 
(completed for hearing aid evaluation) show puretone 
threshold averages of 50 in the right ear and 58 in the left 
ear.  However, this audiological evaluation noted that CIDW-
22 material was used for speech audiometry testing, rather 
than Maryland CNC word lists.  Hence, the Board cannot 
utilize this speech discrimination testing to evaluate the 
level of the veteran's hearing loss as regulation requires 
speech discrimination testing be completed using Maryland CNC 
word lists.  38 C.F.R. § 4.85(a).  The Board notes that the 
puretone threshold averages taken during the September 2005 
audiological evaluation are similar to those obtained during 
the November 2007 VA examination.

The veteran's and his spouse's lay assertions that the 
veteran's hearing impairment has been, and is, greater than 
reflected by a noncompensable rating are insufficient to 
establish this is so.  They are laypersons, and not competent 
to establish the level of hearing disability by their own 
opinion.  As noted, the rating of hearing loss disability 
involves the mechanical application of the rating schedule, 
which here results in a noncompensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
While the veteran and his spouse have indicated that they 
think he lost a promotion and was asked to take early 
retirement because of his hearing loss, such reports do not 
show 'marked' interference with employment; there is also no 
objective evidence of frequent hospitalizations due to 
hearing loss, or other factors of like gravity which would 
suggest that referral for extraschedular consideration is 
indicated.

The preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral hearing loss and 
the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


